Reversed and Rendered and Majority and Concurring Opinions filed October
27, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00778-CV

                  CITY OF DICKINSON, TEXAS, Appellant
                                         V.
                           LARRY STEFAN, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CV-1494

                      MAJORITY OPINION
      Appellant/defendant City of Dickinson, Texas appeals the trial court’s denial
of its plea to the jurisdiction, arguing that the trial court lacks jurisdiction over
appellee/plaintiff Larry Stefan’s claims because Stefan failed to exhaust his
administrative remedies. Concluding that the trial court lacks jurisdiction, we
reverse and render judgment dismissing Stefan’s claims.
                     I. FACTUAL AND PROCEDURAL BACKGROUND

       In December of 1999, Stefan purchased a home on approximately 6.75 acres
of land located at 4520 Plantation Bend in Dickinson, Texas (the “Property”). The
Property is located in a residential neighborhood on Dickinson Bayou. In addition
to living with his wife on the Property, Stefan operates a computer business, Data
Functions, from his home. He started Data Functions in 1985, and has owned and
operated it since that time.

       About a year after Stefan purchased the home, he allowed a women’s group
from his church to hold a Christmas reception on the Property. Stefan received no
money for allowing the Property to be used for the event, but Stefan says that his
church gave him a receipt showing a $2,000 donation that Stefan was able to
utilize on his tax return.

       The following summer, the City adopted Chapter 18 of the Code of
Ordinances of the City of Dickinson, Texas, entitled “Zoning” (the “Zoning
Ordinance”).     Under the Zoning Ordinance, the Property is located in the
Conventional Residential District. The Zoning Ordinance does not, as a matter of
right, allow wedding event venues, or any similar commercial assembly uses, to be
located in the Conventional Residential District. Code of Ordinances, Dickinson,
Tex., ch. 18, art. IV, § 18-50(a). In addition to allowing single-family residential
uses, the Zoning Ordinance permits a number of other uses as a matter of right,
including home occupations incidental to a residential permitted use and private
recreational facilities owned and operated by or on behalf of a residential
subdivision or development. Id.

       The Zoning Ordinance provides that a pre-existing nonconforming use may
continue, subject to the terms of Article X of the Zoning Ordinance. Id. at art. X, §
18-105. A pre-existing nonconforming use under the Zoning Ordinance includes
                                         2
an existing use that is not in conformance with the regulations of the zoning district
in which it is located but lawfully existed when the City adopted the Zoning
Ordinance. Id. at art. X, § 18-107. The City does not contest Stefan’s operating of
Data Functions on the Property before the City adopted the Zoning Ordinance.

      The city administrator must appoint a zoning official, or designee, whose
duties include the administration and enforcement of the regulations in the Zoning
Ordinance (the “Zoning Official”). Id. at art. III, § 18-13. Under the Zoning
Ordinance, the Zoning Official has a duty and responsibility to maintain all records
related to the enforcement and procedures of the Zoning Ordinance. Id. The
owner of a lot upon which a nonconforming use exists must register the
nonconforming use with the Zoning Official within one year after the date the City
adopted the Zoning Ordinance (July 24, 2001), or, as applicable, within one year
after the adoption of any amendment to the Zoning Ordinance that makes the use
nonconforming. Id. at art. X, § 18-115. If an owner registers a nonconforming
use, the owner shall be issued a “certificate of occupancy nonconforming,” with a
brief description of the nonconformity, which shall thereafter be considered as
evidence of the lawful existence of the nonconforming use (“Certificate of
Occupancy Nonconforming”). Id. The Zoning Ordinance requires that the Zoning
Official maintain on file for the City all certificates of occupancy nonconforming.
Id. If an owner does not register a nonconforming use, thereafter the City must
require proof by the owner that the use was lawfully existing on July 24, 2001, or
at the time of the adoption of any applicable amendment to the Zoning Ordinance,
or the nonconforming use shall be deemed unlawful and a violation of the Zoning
Ordinance. Id.

      Establishing a pre-existing nonconforming use allows a property owner to
continue the same nonconforming use after the City adopted the Zoning

                                          3
Ordinance, but no more. Id. at art. X., § 18-110(b). In other words, the property
owner cannot expand the nonconforming use by building structures or other
improvements that were not in existence before the City adopted the Zoning
Ordinance. Id.
       In June 2002, Stefan filled out a City of Dickinson form entitled
“Nonconforming Use Registration.” On the form, Stefan handwrote that he had
been using the Property as “business & multi-family” before adoption of the
Zoning Ordinance. Stefan did not specify the business use to which he referred.
Stefan did not state whether he was referring to the operation of his computer
business, Data Functions, or some other business. Stefan did not write “events,”
“wedding venue,” “event center,” or anything else that would indicate he had been
using the Property for events. Dani M. Olson signed the form in June 2002.
Stefan received a copy of the signed document (the “Registration Document”) in
2002, and he kept that copy. Stefan asserts that Dani Olson was the Zoning
Official for the City at the time, and we presume this statement to be true. The
City conceded in the trial court that the Registration Document is authentic.
Zachary Meadows, the City’s Zoning Official at the time of the proceedings in the
trial court, testified that he could not find the Registration Document in the City’s
records but that his failure to find the Registration Document does not “validate or
invalidate the possible use of the [P]roperty.” Stefan has not produced a Certificate
of Occupancy Nonconforming, nor has Stefan asserted that the City ever issued
one.
       In February 2017, the City received a complaint from one of the residents on
Plantation Bend about a pavilion that was under construction in Stefan’s front yard.
Upon investigation, Meadows determined that Stefan had not obtained a building
permit for the pavilion, so he visited the Property with the City’s building official
and fire marshal. When he arrived at the Property, Meadows saw a large pavilion
                                         4
under construction, and a man who was working on the construction of the
pavilion. The man spoke with Stefan, and Stefan came out of his house to talk to
Meadows. Meadows tried to figure out the use of the Property because Meadows
thought that the construction of a structure as big as the pavilion would not be for
residential use. Meadows asked Stefan to explain why Stefan was having the
pavilion built, and Stefan stated that he had an approval to have a business on the
Property and that he hosted weddings on the Property. Stefan went into his house
and returned with a copy of the Registration Document. Meadows told Stefan that
Meadows would have to do some research into the Registration Document and the
Property and that after doing so, he would contact Stefan.
      Meadows could not find any records regarding a nonconforming use on the
Property. Meadows called Stefan on the phone and told him that even if he
established a nonconforming use on the Property, the pavilion was an expansion of
that use. See id. at art. X., § 18-110(b). Meadows told Stefan that the only way to
allow the construction of the pavilion to continue would be for Stefan to obtain a
specific use permit. The Zoning Ordinance provides that the Dickinson City
Council, after receiving the recommendation of the Planning and Zoning
Commission (the “Commission”), by ordinance may grant a specific use permit for
certain uses in locations and zoning districts in which the uses are not otherwise
permitted by the Zoning Ordinance. Id. at art. III., § 18-14; id. at art. V., § 18-57.
The Zoning Ordinance requires a specific use permit before property in the
Conventional Residential District may be used for a “Special Event Center on five
(5) or more acres.” Id. at art. V., § 18-58. A “special event center,” as that term is
used in the Zoning Ordinance, is a “private facility available for lease, including
the grounds and buildings, whose primary purpose is to host conferences,
meetings, receptions, reunions, weddings, or any other gathering (formal or
informal) that is temporary in nature” (“Special Event Center”).
                                          5
      Stefan submitted a formal request to Meadows, asking Meadows to issue a
Certificate of Occupancy Nonconforming under section 18-115 of the Zoning
Ordinance. Id. at art. X, § 18-115. Stefan asserted that he had been operating a
Special Event Center on the Property since December 16, 2000. In support of this
request, Stefan submitted evidence of the Christmas reception on the Property held
on December 16, 2000.

      On October 18, 2017, Meadows sent Stefan a letter denying Stefan’s request
for a Certificate of Occupancy Nonconforming.         Meadows stated that, after
reviewing all of the documentation Stefan provided, Meadows determined that
Stefan is not eligible for issuance of a Certificate of Occupancy Nonconforming
for the use of any portion of the Property as a Special Event Center. Meadows
stated that the only evidence Stefan presented concerning the use of the Property as
a Special Event Center was evidence of the December 16, 2000 Christmas
reception, which, by Stefan’s admission, did not involve the exchange of money
for the use of the Property. Meadows also stated that Stefan had not provided any
evidence to establish that he continued to use the Property for gatherings after
December 16, 2000. Meadows noted that a nonconforming use of land or a
structure that is discontinued or remains vacant for a continuous period of six
months is presumed to be abandoned and shall not thereafter be reestablished or
resumed. See id. at art. X, § 18-110. Meadows denied Stefan’s request for a
Certificate of Occupancy Nonconforming and demanded that Stefan cease any use
of the Property as a Special Event Center. Meadows stated that Stefan may not use
the Property for any purpose other than the uses permitted in a Conventional
Residential District. Meadows warned Stefan that if Stefan continued to use the
Property in an unauthorized manner, the City would issue citations for violation of
the Zoning Ordinance. Meadows told Stefan that he had the right to appeal


                                         6
Meadows’s decision to the City’s board of adjustment (“Board of Adjustment”)
and that Stefan also had the right to apply for a specific use permit for use of the
Property as a Special Event Center. See id. at art. III., § 18-37; id. at art. V., § 18-
57. Meadows said that until the use of the Property as a Special Event Center is
otherwise lawfully permitted, any further use of the Property for this purpose is
prohibited by the Zoning Ordinance.

      Stefan applied for a specific use permit and attended a meeting of the
Commission at which the Commission considered whether to recommend that the
City Council approve Stefan’s application. See id. at art. V., § 18-57. By a
unanimous vote, the Commission recommended denial of Stefan’s application.
Despite this recommendation, the City Council still had the authority to grant
Stefan’s application for a specific use permit. See id. Though the City Council
planned to consider Stefan’s application at a meeting, just before that meeting
Stefan asked that his application not be considered at the meeting, and since then
Stefan has not asked the City Council to consider his application. Honoring this
request, the City Council has not considered Stefan’s application for a specific use
permit.

      Stefan appealed Meadows’s decision to the Board of Adjustment. After
considering Stefan’s appeal and the evidence presented, the Board of Adjustment
issued an “Order Denying Appeal,” in which the Board of Adjustment stated that
Meadows’s decision stands and only those uses permitted in a Conventional
Residential District are allowed on the Property. The Board of Adjustment’s order
was filed on December 12, 2017. Two days later, Stefan filed this lawsuit against
the City.

      In his live petition, Stefan makes the following allegations:

            • Stefan bought the Property in December 1999, with the intent to use
                                           7
             the Property “for special events center/weddings.”
         • The Registration Document was approved on June 17, 2002.
         • Stefan has used the Property as a “Special Event Center/Wedding
           Chapel.”
         • The first special event occurred on December 16, 2000.
         • Since December 16, 2000, Stefan has continually used the Property
           for a “Special Event Center/Wedding Chapel” without interruption
           until 2017, when the City began a course of conduct to close Stefan’s
           business.
         • Stefan did not apply for a building permit for the pavilion because he
           thought he was “grandfathered” based on the Registration Document.
         • Stefan requested that Meadows issue a Certificate of Occupancy
           Nonconforming, and Meadows denied the application.
         • Stefan appealed Meadows’s decision to the Board of Adjustment,
           which denied Stefan’s appeal.
      Stefan asked the trial court for a declaratory judgment, declaring the
Property “to be ‘Grand-fathered’ from the City of Dickinson zoning law.” Stefan
also asserted an inverse-condemnation claim under article I, section 17 of the
Texas Constitution. Stefan sought a temporary injunction, a permanent injunction,
and reasonable and necessary attorney’s fees.

      The City filed a plea to the jurisdiction, attaching evidence, and asserting
that the trial court lacked jurisdiction because Stefan failed to exhaust his
administrative remedies by failing to seek judicial review of the Board of
Adjustment’s decision under Texas Local Government Code section 211.011. The
trial court denied the City’s plea to the jurisdiction, and the City timely filed this
interlocutory appeal.

                               II. ISSUES AND ANALYSIS

      Though Stefan generally refers to his claims as a declaratory-judgment claim
and a takings claim, Stefan states on appeal that he has “presented . . . a Chapter
                                          8
245 claim for declaratory relief.” See Tex. Loc. Gov’t Code Ann. § 245.001, et
seq. (West, Westlaw through 2019 R.S.). Stefan also states that chapter 245 of the
Local Government Code authorizes declaratory relief to enforce a vested right, and
Stefan indicates that chapter 245 authorizes his declaratory-judgment claim.
Liberally construing Stefan’s appellate brief, we conclude that Stefan argues that
he pleaded an independent claim for declaratory relief under chapter 245. See Tex.
Loc. Gov’t Code Ann. § 245.006. (West, Westlaw through 2019 R.S.) (stating
“[t]his chapter may be enforced only through mandamus or declaratory or
injunctive relief”). So, we begin by addressing whether Stefan pleaded this claim
in the trial court.

   A. Did Stefan plead a claim for declaratory relief under chapter 245 of the
      Local Government Code?
       The Local Government Code defines key terms relevant to our analysis of
Stefan’s pleadings and our assessment of whether they contain a chapter 245 claim
for declaratory relief. Under chapter 245, “‘[p]ermit’ means a license, certificate,
approval, registration, consent, permit, contract or other agreement for construction
related to, or provision of, service from a water or wastewater utility owned,
operated, or controlled by a regulatory agency, or other form of authorization
required by law, rule, regulation, order, or ordinance that a person must obtain to
perform an action or initiate, continue, or complete a project for which the permit
is sought.” Tex. Loc. Gov’t Code Ann. § 245.001(1) (West, Westlaw through
2019 R.S.). According to the same chapter, “‘[p]roject’ means an endeavor over
which a regulatory agency exerts its jurisdiction and for which one or more permits
are required to initiate, continue, or complete the endeavor.” Tex. Loc. Gov’t
Code Ann. § 245.001(1) (West, Westlaw through 2019 R.S.). The operation of an
ongoing business is not a “project” within the meaning of chapter 245.           See
Anderton v. City of Cedar Hill, 447 S.W.3d 84, 95–96 (Tex. App.—Dallas 2014,

                                         9
pet. denied). Chapter 245 requires that “[e]ach regulatory agency shall consider
the approval, disapproval, or conditional approval of an application for a permit
solely on the basis of any orders, regulations, ordinances, rules, expiration dates, or
other properly adopted requirements in effect at the time: (1) the original
application for the permit is filed for review for any purpose, including review for
administrative completeness; or (2) a plan for development of real property or plat
application is filed with a regulatory agency.” Tex. Loc. Gov’t Code Ann. §
245.002(a) (West, Westlaw through 2019 R.S.).             Rights to which a permit
applicant is entitled under     chapter 245 “accrue on the filing of an original
application or plan for development or plat application that gives the regulatory
agency fair notice of the project and the nature of the permit sought.” Tex. Loc.
Gov’t Code Ann. § 245.002(a-1) (emphasis added). If a series of permits is
required for a project, the orders, regulations, ordinances, rules, expiration dates, or
other properly adopted requirements in effect at the time the original application
for the first permit in that series is filed shall be the sole basis for consideration of
all subsequent permits required for the project’s completion. Tex. Loc. Gov’t
Code Ann. § 245.002(b). All permits required for the project are considered to be a
single series of permits. Id.     Chapter 245 may be enforced through declaratory
relief. See Tex. Loc. Gov’t Code Ann. § 245.006.

      In his live pleading, Stefan does not cite chapter 245 or any of its sections.
Though Stefan seeks declaratory relief, he does not invoke chapter 245 or point to
it as a basis for any relief. Parties usually seek declaratory relief under the Texas
Declaratory Judgments Act. See Tex. Civ Prac. & Rem. Code Ann. § 37.001, et
seq. (West, Westlaw through 2019 R.S.). Stefan does not allege in his pleading
that he has a vested right based on the Registration Document.          Stefan does not
mention the word “project” or assert that his claims involve any project. Stefan


                                           10
does not assert in his live pleading that any entity considered his application for a
permit based on orders, regulations, ordinances, rules, expiration dates, or other
requirements that took effect after Stefan filed the original application for the
permit. Nothing in the pleading suggests Stefan seeks relief under chapter 245.

      Pleadings must give reasonable notice of the claims asserted. SmithKline
Beecham Corp. v. Doe, 903 S.W.2d 347, 354–55 (Tex. 1995). The City did not
specially except to Stefan’s live pleading. As a reviewing court, we are to liberally
construe the petition to contain any claims that reasonably may be inferred from
the specific language used in the petition and uphold the petition as to those claims,
even if an element of a claim is not specifically alleged. See id. In making the
assessment, we must look to the wording of the pleading; we cannot use
a liberal construction of the petition as a license to read into the petition a claim
that it does not contain. Moneyhon v. Moneyhon, 278 S.W.3d 874, 878 (Tex.
App.—Houston [14th Dist.] 2009, no pet.). Applying this standard, we cannot
conclude that Stefan pleaded a claim under chapter 245 to enforce that chapter by
declaratory relief. See Tex. Loc. Gov’t Code Ann. § 245.006; Lenox Barbeque and
Catering, Inc. v. Metro. Transit Auth. of Harris County, 489 S.W.3d 529, 536
(Tex. App.—Houston [14th Dist.] 2016, no pet.); Moneyhon, 278 S.W.3d at 878.
Liberal construction can be used to amplify a pleading but not to create a claim.
Stefan’s pleading, liberally construed, contains no chapter 245 claim for
declaratory relief.

   B. Did Stefan seek judicial review of the Board of Adjustment’s decision
      under Local Government Code section 211.011?

      Under Local Government Code section 211.011, entitled “Judicial Review
of Board Decision,” Stefan, a person aggrieved by a decision of the Board of
Adjustment, had the statutory right to get judicial review of the Board of


                                         11
Adjustment’s decision by presenting to a district court, county court, or county
court at law a verified petition for writ of certiorari. See Tex. Loc. Gov’t Code
Ann. § 211.011(a) (West, Westlaw through 2019 R.S.). On presentation of such a
petition, the court may grant a writ of certiorari directed to the Board of
Adjustment to review the Board of Adjustment’s decision. See Tex. Loc. Gov’t
Code Ann. § 211.011(c). The court may reverse or affirm, in whole or in part, or
modify the decision that is appealed. See Tex. Loc. Gov’t Code Ann. § 211.011(f).
If Stefan had sought review under section 211.011, the district court would sit only
as a court of review of the Board of Adjustment’s decision. See City of Dallas v.
Vanesko, 189 S.W.3d 769, 771 (Tex. 2006). In such a proceeding, the only issue
for the district court to determine would be the legality of the Board of
Adjustment’s decision, and Stefan would have the burden of establishing illegality
by a “very clear showing” that the Board of Adjustment abused its discretion. See
id.; Christopher Columbus Street Market, LLC v. Zoning Board of Adjustments of
the City of Galveston, 302 S.W.3d 408, 416 (Tex. App.—Houston [14th Dist.]
2009, no pet.). A reviewing court in a section 211.011 proceeding may not put
itself in the position of the Board of Adjustment and substitute its findings for
those of the Board of Adjustment, even if the overwhelming preponderance of the
evidence goes against the Board of Adjustment’s decision. See Vanesko, 189
S.W.3d at 771; Christopher Columbus Street Market, LLC, 302 S.W.3d at 416. A
party attacking the legality of the Board of Adjustment’s decision must establish
that the Board of Adjustment could have reached but one decision, and not the
decision it made. See Vanesko, 189 S.W.3d at 771; Christopher Columbus Street
Market, LLC, 302 S.W.3d at 416.

      In his original petition, which is Stefan’s live pleading in this case, Stefan
sought declaratory relief and asserted that he has an inverse-condemnation or


                                        12
takings claim under the Texas Constitution. Looking to Stefan’s live pleading for
contextual indicia of the claims asserted, we note the following:

   • Stefan does not cite section 211.011 of the Local Government Code.
   • Stefan does not ask the trial court to grant a writ of certiorari.
   • Stefan does not ask the trial court to review the Board of Adjustment’s
     decision.
   • Stefan does not state that he is appealing the Board of Adjustment’s
     decision.
   • Stefan does not state that he filed his petition within ten days after the date
     the Board of Adjustment’s decision was filed in its office.
   • Stefan does not state that the Board of Adjustment’s decision is illegal in
     whole or in part.
   • Stefan does not assert that the Board of Adjustment abused its discretion.
   • Stefan does not ask the trial court to reverse or modify the Board of
     Adjustment’s decision.
      Even under a liberal construction of Stefan’s live pleading, Stefan did not
seek judicial review of the Board of Adjustment’s decision under section 211.011.
See Tex. Loc. Gov’t Code Ann. § 211.011; Lamar Corp. v. City of Longview, 270
S.W.3d 609, 613–614 (Tex. App.—Texarkana 2008, no pet.) (concluding that the
plaintiff’s petition seeking declaratory relief inconsistent with the board of
adjustment’s decision did not seek judicial review of the board’s decision under
Local Government Code section 211.011). Rather than challenge the Board of
Adjustment’s decision under the deferential standard of review applicable to
judicial review under section 211.011, Stefan sought declaratory relief inconsistent
with the Board of Adjustment’s decision in an original proceeding. See Tex. Loc.
Gov’t Code Ann. § 211.011; Lamar Corp., 270 S.W.3d at 613–614. Though
Stefan filed his verified original petition within ten days after the date on which the
Board of Adjustment filed its decision, even liberally construing the petition, we


                                          13
conclude Stefan did not seek judicial review of the Board of Adjustment’s decision
in the trial court. See Tex. Loc. Gov’t Code Ann. § 211.011; Lamar Corp., 270
S.W.3d at 613–614.

      In its plea to the jurisdiction, the City asserted that the trial court lacked
jurisdiction because Stefan had failed to seek judicial review of the Board of
Adjustment’s decision under Texas Local Government Code section 211.011. In
his response to the City’s jurisdictional plea, Stefan acknowledged that the City
asserted the trial court lacked jurisdiction based on “Stefan’s failure to appeal the
decision of the City’s Board of Adjustment (“BOA”) within 10 days.” Stefan did
not dispute that he had not sought judicial review of the Board of Adjustment’s
decision under Texas Local Government Code section 211.011, and he tacitly
recognized that he had failed to do so. Stefan did not argue that his petition
suffices to seek this relief, nor did he amend his petition to add a request for this
relief. Likewise, on appeal Stefan has not asserted that he is seeking seek judicial
review of the Board of Adjustment’s decision under Texas Local Government
Code section 211.011 or that his petition suffices to seek this relief.       In his
appellate brief, Stefan states: “Stefan brings claims against the City of Dickinson
for declaratory relief and takings claims under the state constitution. The City
challenges jurisdiction with respect to Stefan’s declaratory judgment and takings
claims for failure to timely appeal the City Board of Adjustment determination and
that Stefan did not exhaust his administrative remedies regarding nonconforming
use.” The statements of Stefan and his counsel in the trial court and on appeal
show that Stefan is not seeking judicial review of the Board of Adjustment’s
decision under Texas Local Government Code section 211.011.

      Precedent from the Supreme Court of Texas and this court does not compel
the conclusion that under the record in this case Stefan sought judicial review of

                                         14
the Board of Adjustment’s decision under section 211.011. In Tellez v. City of
Socorro, a plaintiff sought judicial review of a zoning board of adjustment’s
decision under section 211.011, but the plaintiff improperly sued the city rather
than the zoning board of adjustment. See 226 S.W.3d 413, 414 (Tex. 2007) (per
curiam). In addition, the plaintiff did not specify how the board’s decision was
illegal. See id. After the trial court affirmed the board’s decision, the plaintiff
appealed, and the court of appeals dismissed sua sponte for lack of jurisdiction.
See id. The Supreme Court of Texas held that the plaintiff’s failure to specify how
the board’s decision was illegal and the failure to sue the board were non-
jurisdictional defects that the city waived by not raising them in the trial court. See
id. In today’s case, though Stefan failed to specify how the Board of Adjustment’s
decision was illegal and also failed to sue the Board of Adjustment, we have not
relied on either failure in our analysis. Stefan has not sought judicial review under
section 211.011 in his petition or claimed that he has done so. In addition, the City
pointed out in its plea to the jurisdiction that Stefan had failed to seek judicial
review under section 211.011; yet Stefan did not amend his pleading to seek this
relief. The Tellez case is not on point.

      In Davis v. Zoning Board of Adjustment of the City of La Porte, the Supreme
Court of Texas, in a per curiam opinion, held that the trial court did not lose
jurisdiction over the plaintiffs’ requests for judicial review under section 211.011
of the Local Government Code merely because the plaintiffs failed to serve the
writ of certiorari ordered by the trial court. See 865 S.W.2d 941, 942 (Tex. 1993)
(per curiam). The Davis court said “[o]nce a party files a petition within ten (10)
days after a zoning board decision, the court has subject matter jurisdiction to hear
and determine a claim that a board of adjustment acted illegally. The writ of
certiorari is the method by which the court conducts its review. . .” Id. In the trial


                                           15
court petition in Davis, the plaintiffs sought review of the board of adjustment’s
decision under section 211.011 of the Local Government Code; the Davis court did
not hold that any petition filed within ten days of a board of adjustment’s decision
suffices to seek relief under section 211.011 of the Local Government Code, even
if the petition, under a liberal construction, contains no such claim and the
plaintiffs do not assert that they have pleaded such a claim. See id.

      In Scott, the plaintiffs challenged in their petition a board of adjustment’s
decision, asserting that the board abused its discretion in its decision authorizing a
variance. See Scott v. Bd. of Adjustment, 393 S.W.2d 837, 838 (Tex. Civ. App.—
Corpus Christi 1965), rev’d, 405 S.W.2d 55 (Tex. 1966). In Scott, the defendants
did not dispute that the plaintiffs sought judicial review of the board of
adjustment’s decision under the predecessor statute to Texas Local Government
Code section 211.011, and the appellate courts addressed whether the statute
sufficed to give the plaintiffs standing or whether the plaintiffs had to satisfy
common-law standing requirements. See Scott, 405 S.W.2d at 55–57; Scott, 393
S.W.2d at 838–39. In holding that the plaintiffs had standing under the statute to
seek this review and that the plaintiffs did not have to show common-law standing,
the Supreme Court of Texas did not review the plaintiffs’ petition to see if the
plaintiffs had sought judicial review of the board of adjustment’s decision under
the predecessor statute to section 211.011. See Scott, 405 S.W.2d at 55–57. The
Scott court did not hold or state that a request for injunctive relief contrary to a
board of adjustment’s decision, by itself, constitutes a request for judicial review of
the board of adjustment’s decision under the predecessor statute to section
211.011. See id. The Scott case is not on point.

      In City of Houston v. Carlson, the appellees asserted that they sought to
appeal under the applicable statute, and this court noted that it already had

                                          16
determined that the appellees’ pleading sufficed to seek this appellate relief in the
trial court. See City of Houston v. Carlson, 393 S.W.3d 350, 355 n.5 (Tex. App.—
Houston [14th Dist.] 2012, no pet.). The Carlson court held that the appellees’
failure to verify their petition did not amount to a jurisdictional defect, an issue not
present in today’s case. See id. at 255–57.         Likewise, in Teague v. City of
Jacksboro, the plaintiff, unlike Stefan, pleaded in his petition for judicial review
under the applicable statute. See 190 S.W.3d 813, 815 (Tex. App.—Fort Worth
2006, pet. denied). In any case, Teague, a case out of the Second Court of
Appeals, does not bind this court. See Chrismon v. Brown, 246 S.W.3d 102, 111
n.8 (Tex. App.—Houston [14th Dist.] 2007, no pet.).
      In sum, a liberal construction cannot create a claim Stefan’s pleading does
not contain, and we cannot conclude that Stefan sought judicial review of the
Board of Adjustment’s decision under section 211.011. See Tex. Loc. Gov’t Code
Ann. § 211.011; Lamar Corp., 270 S.W.3d at 613–614; Lenox Barbeque and
Catering, Inc., 489 S.W.3d at 536; Moneyhon, 278 S.W.3d at 878. Thus, we
disagree with our concurring colleague’s conclusion that Stefan’s petition suffices
to seek this judicial review. See post at 1–2. Stefan pleaded a declaratory-
judgment claim, and we presume for the sake of argument that he pleaded an
inverse-condemnation or takings claim. See Tex. Civ Prac. & Rem. Code Ann. §
37.001, et seq.

   C. Does the trial court lack jurisdiction over Stefan’s declaratory-
      judgment claim because Stefan failed to exhaust his administrative
      remedies?
      In its first issue, the City asserts that the trial court lacks jurisdiction over
Stefan’s declaratory-judgment claim because Stefan failed to exhaust his
administrative remedies by filing a petition for writ of certiorari under Local
Government Code section 211.011 to obtain judicial review of the Board of

                                          17
Adjustment’s decision.

      In his declaratory-judgment claim, Stefan seeks a declaration that the
Property is “‘Grand-fathered’ from the City of Dickinson zoning law.” Under a
liberal construction of this pleading, Stefan seeks a declaration that his use of the
Property as a “Special Event Center/Wedding Chapel” is a lawful, nonconforming
use that does not violate the Zoning Ordinance because this use lawfully existed on
July 24, 2001, and has continued to the present. Code of Ordinances, Dickinson,
Tex., ch. 18, at art. X, § 18-107. On appeal, Stefan asserts that he seeks a
determination of the existence and extent of his alleged vested right to use the
Property for weddings, receptions, and other events based on the Registration
Document, which he received pursuant to section 18.113 of the Zoning Ordinance.

      Stefan pursued his administrative remedies by asking Meadows to issue a
Certificate of Occupancy Nonconforming. Meadows determined that Stefan is not
eligible for issuance of a Certificate of Occupancy Nonconforming for the use of
any portion of the Property as a Special Event Center. Meadows indicated that he
thought Stefan had not proven that Stefan was using the Property for a Special
Event Center on July 24, 2001, and that Stefan had continued that use to the
present without abandonment. Meadows determined that Stefan may not use the
Property for any other purpose than the uses permitted in a Conventional
Residential District.    Stefan unsuccessfully appealed Meadows’s ruling to the
Board of Adjustment.

      Under Local Government Code section 211.011, Stefan had the statutory
right to obtain judicial review of the Board of Adjustment’s decision. See Tex.
Loc. Gov’t Code Ann. § 211.011(a). The deadline for Stefan to have filed the
petition for writ of certiorari fell ten days after the date on which the Board of
Adjustment filed its decision. See Tex. Loc. Gov’t Code Ann. § 211.011(b). This

                                         18
deadline passed in December 2017. As discussed in the previous section, Stefan
has not filed a petition seeking review of the Board of Adjustment’s decision under
Local Government Code section 211.011. Instead, Stefan filed a petition seeking
declaratory relief. See Lamar Corp., 270 S.W.3d at 613–614.

      The exhaustion-of-administrative-remedies rule requires that a plaintiff
pursue all available remedies within the administrative process before seeking
judicial relief. Murphy v. The City of Galveston, 557 S.W.3d 235, 241 (Tex.
App.—Houston [14th Dist.] 2018, pet. denied). The failure to do so deprives the
trial court of jurisdiction to decide the case. Id. at 241–44. The administrative
remedies available under section 211 of the Local Government Code generally
must be exhausted before a party may seek judicial review of a determination made
by an administrative official. See Tex. Loc. Gov’t Code Ann. § 211.001, et seq.
(West, Westlaw through 2019 R.S.); Murphy, 557 S.W.3d at 241; see also City of
San Antonio v. El Dorado Amusement Co., Inc., 195 S.W.3d 238, 250 (Tex.
App.—San Antonio 2006, pet. denied) (stating that “[t]he administrative remedies
provided by the Local Government Code must be exhausted before matters
regarding non-conforming uses may be brought before the courts.”). The review
of the Board of Adjustment’s decision under Local Government Code section
211.011 is an administrative remedy that must be exhausted before a decision by
the Board of Adjustment may be brought before the courts. See Lazarides v.
Farris, 367 S.W.3d 788, 799 (Tex. App.—Houston [14th Dist.] 2012, no pet.);
Lamar Corp., 270 S.W.3d at 613–614; El Dorado Amusement Co., 195 S.W.3d at
249–50. By not seeking review of the Board of Adjustment’s decision under Local
Government Code section 211.011, Stefan failed to exhaust his administrative
remedies. See Lazarides, 367 S.W.3d at 799; Lamar Corp., 270 S.W.3d at 613–
614; City of San Antonio, 195 S.W.3d at 249–50. To the extent Stefan asserts


                                        19
entitlement to a specific use permit, Stefan did not exhaust his administrative
remedies by obtaining a ruling from the City Council on an application for a
specific use permit. See Code of Ordinances, Dickinson, Tex., ch. 18, at art. V., at
§§ 18-57, 18-58; Murphy, 557 S.W.3d at 241–44; Lazarides, 367 S.W.3d at 799;
Winn v. City of Irving, 770 S.W.2d 10, 11 (Tex. App.—Dallas 1989, no writ).

      On appeal, Stefan states that the Board of Adjustment heard and denied his
appeal, finding that Stefan did not have sufficient proof of a nonconforming use of
the Property. Stefan does not assert that he exhausted his administrative remedies
or that he is excused from doing so. Stefan asserts the following arguments:

   • The trial court has jurisdiction over Stefan’s declaratory-judgment claim
     because the parties dispute whether Stefan has a vested right to use the
     Property for weddings, receptions, and other events.

   • The City has no legitimate reason for denying Stefan’s right to continue
     his lawful business of using the Property for weddings, receptions, and
     other events as authorized by the City in the Registration Document
     because the City relied upon rules, ordinances, or requirements that did
     not exist when Stefan’s rights vested or on rules that do not apply to a
     recognized nonconforming use registration.
   • Although required to do so, the Zoning Official did not maintain the
     record of the Registration Document.
   • The Registration Document gave Stefan the right to use the Property for
     weddings, receptions, and other events.
   • In denying Stefan’s request for a Certificate of Occupancy
     Nonconforming, Meadows violated section 18.115 of the Zoning
     Ordinance.
   • In a memorandum to the Planning and Zoning Commission, Meadows
     allegedly recognized Stefan’s use of the Property for weddings,
     receptions, and other events before the adoption of the Zoning Ordinance
     on July 24, 2001.
   • This case involves various other justiciable controversies regarding the
     merits of Stefan’s contentions.

                                        20
These arguments go to the merits of Stefan’s contentions, and none of them
provides a basis for excusing Stefan’s failure to exhaust administrative remedies.
If the trial court and this court lack subject-matter jurisdiction over Stefan’s
declaratory-judgment claim due to Stefan’s failure to exhaust administrative
remedies, neither court may address any of these merits arguments. See Curry v.
Harris County Appraisal Dist., 434 S.W.3d 815, 820 (Tex. App.—Houston [14th
Dist.] 2014, no pet.).

      Stefan asserts that Meadows had no authority to reject Stefan’s vested right
of the nonconforming use of the Property for weddings, receptions, and other
events by requiring Stefan to apply for a specific use permit. We presume, without
deciding, that such a lack of authority would excuse Stefan’s failure to exhaust
administrative remedies. Stefan claims on appeal that he has a vested right based
on the Registration Document. The City has not contested the authenticity of that
document or disputed Stefan’s assertion that the person who signed and approved
it was the City’s Zoning Official at the time of signature in June 2002. We
presume that the Registration Document is authentic and that the City’s Zoning
Official at the time approved it. Nonetheless, Stefan describes, in pertinent part,
the nonconforming use only as “business.” The Registration Document recites that
“[d]ocumentation that proves the property was used in the same manner prior to
July 24, 2001 is required.” Yet, the record contains no evidence showing what, if
any, documents Stefan submitted with the Registration Document. He may have
submitted documents showing that he had operated his computer business on the
Property since before July 24, 2001. Stefan may have submitted documents
allegedly showing that he had been operating a business of hosting weddings,
receptions, and other events on the Property since before July 24, 2001. Or, Stefan
may have submitted no documents. The record contains no evidence that the City


                                        21
ever issued Stefan a Certificate of Occupancy Nonconforming, which, according to
the Zoning Ordinance, would describe the nonconforming use and serve as
evidence of the lawful existence of the nonconforming use.              See Code of
Ordinances, Dickinson, Tex., ch. 18, at art. X., at § 18-115. The Zoning Ordinance
does not state that the registration of the nonconforming use serves as evidence of
the lawful existence of the nonconforming use; instead, the Zoning Ordinance says
that the Certificate of Occupancy Nonconforming evidences the lawful existence
of the nonconforming use. See id.

      Under the Zoning Ordinance, Meadows’s duties and responsibilities as the
Zoning Official include, but are not limited to, accepting and processing all
submitted applications for specific use permits, serving as the enforcement officer
to ensure compliance with the Zoning Ordinance, and performing other duties as
necessary and appropriate to uphold the provisions of the Zoning Ordinance. Id. at
art. III, § 18-13.   Even presuming that a prior Zoning Official approved the
registration by Stefan of a nonconforming use of “business,” we conclude that
Meadows, as the current Zoning Official, had authority to determine (1) whether
the June 2002 registration constituted a registration of a nonconforming use of the
Property for weddings, receptions, and other events; (2) whether Stefan had shown
that he has used the Property for weddings, receptions, and other events without
abandonment since before July 24, 2001; and (3) whether to issue a Certificate of
Occupancy Nonconforming as to the nonconforming use of the Property for
weddings, receptions, and other events. See id. at art. III, § 18-13, art. X., at § 18-
115. Thus, Meadows’s alleged lack of authority does not excuse Stefan from
exhausting administrative remedies.

      Because Stefan failed to exhaust his administrative remedies by seeking
review of the Board of Adjustment’s decision under Local Government Code

                                          22
section 211.011, the trial court lacks subject-matter jurisdiction over Stefan’s
declaratory-judgment claim, and the trial court erred in denying the City’s plea to
the jurisdiction as to this claim. See Murphy, 557 S.W.3d at 241–44; Lazarides,
367 S.W.3d at 799; Lamar Corp., 270 S.W.3d at 613–614; City of San Antonio,
195 S.W.3d at 249–50. Thus, we sustain the City’s first issue.

   D. Should the trial court have dismissed Stefan’s takings claim?

      We presume for the sake of argument that Stefan pleaded an inverse-
condemnation or takings claim based on the City’s enforcement of the Zoning
Ordinance as to the Property. A party must take advantage of statutory remedies
that may moot the party’s takings claim, rather than institute a separate proceeding
asserting such a claim. See City of Beaumont v. Como, 381 S.W.3d 538, 540 (Tex.
2012) (per curiam); Patel v. City of Everman, 361 S.W.3d 600, 601 (Tex. 2012)
(per curiam); City of Dallas v. VSC, LLC, 347 S.W.3d 231, 234–37 (Tex. 2011). If
a party asserting a takings claim failed to take advantage of such a statutory
remedy, the party’s takings claim is barred, and a trial court would be correct in
dismissing the takings claim based on a plea to the jurisdiction. See Como, 381
S.W.3d at 539–40. In its second issue, the City asserts that Stefan’s takings claim
is barred because he failed to avail himself of the statutory remedies under Local
Government Code section 211.011.

      Stefan did not seek judicial review of the Board of Adjustment’s decision
under Local Government Code section 211.011. See Tex. Loc. Gov’t Code Ann. §
211.011(a). If Stefan had pursued this review, Stefan might have obtained a
statutory remedy under section 211.011 that would have rendered his takings claim
moot. See Tex. Loc. Gov’t Code Ann. § 211.011(f). Because Stefan failed to avail
himself of the review and remedies available under section 211.011, Stefan’s


                                        23
takings claims is barred, and the trial court should dismiss the takings claim. See
Como, 381 S.W.3d at 539–40. We sustain the City’s second issue.

                                   III.   CONCLUSION

         Stefan did not plead a claim under chapter 245 to enforce that chapter by
declaratory relief.      Stefan did not seek judicial review of the Board of
Adjustment’s decision under Local Government Code section 211.011. Stefan
pleaded a declaratory-judgment claim, and we presume for the sake of argument
that he pleaded an inverse-condemnation or takings claim. See Tex. Civ Prac. &
Rem. Code Ann. § 37.001, et seq. But because Stefan failed to exhaust his
administrative remedies by seeking review of the Board of Adjustment’s decision
under Local Government Code section 211.011, the trial court lacks subject-matter
jurisdiction over Stefan’s declaratory-judgment claim. So, the trial court erred in
denying the City’s plea to the jurisdiction as to this claim. Because Stefan failed to
avail himself of the review and remedies available under section 211.011, Stefan’s
takings claims is barred. For this reason, the trial court should dismiss the takings
claim.

         As this court recently stated in San Jacinto River Authority v. Ogletree, if the
trial court lacks jurisdiction over all pleaded claims, “the [plaintiffs] are not
entitled to a remand to plead new claims over which the district court may possess
subject matter jurisdiction.” 594 S.W.3d 833, 842–43 (Tex. App.—Houston [14th
Dist.] 2020, no pet.). There is a difference between allowing a plaintiff an
opportunity to plead more facts to show jurisdiction over claims that the plaintiff
purported to plead and allowing the plaintiff a chance to assert new claims after the
court of appeals concludes that the trial court lacked jurisdiction over the claims
the plaintiff purportedly pled. See id. We reverse the trial court’s order and render


                                            24
judgment dismissing Stefan’s claims for lack of subject-matter jurisdiction. See id.




                                      /s/     Kem Thompson Frost
                                              Chief Justice

Panel consists of Chief Justice Frost and Justices Wise and Hassan (Hassan, J.
concurring).




                                         25